DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.    Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/27/2022.

                                                                    Information Disclosure Statement
3.    The information disclosure statements (IDS) were submitted on the following: 09/09/2020. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 10 recites, inter alia, “the third interconnects have the first pitch”. The recited portion renders the claim indefinite in meaning and scope because the metes and bounds of the claim are not clearly set forth, i.e., a member of the public would not be informed of the boundaries of what constitutes infringement of the claim. Applicants are reminded that ambiguity in claim scope fuels conflict. The recited portion of claim 10 is amenable to multiple plausible constructions. Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008). 

Claim 10 recites the limitation “the third interconnects have the first pitch” in ln 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
6.	Claim(s) 1-12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dang et al., US 2016/0276729 A1, and in view of Barth et al., 8063469.

Claims 1, 4, 7-9, 11 and 14. Dang discloses a microelectronic package (such as the one in fig. 1, [0022]) comprising: 
-a package substrate (item 130); 
-a die (items 110/120) coupled with the package substrate; 
-a waveguide (items 134/136, [0029]) coupled with the package substrate; 
-and a radio frequency (RF) chip coupled with the die by first interconnects (this limitation would read through [0023] wherein is disclosed that the types of circuits and electronic components that are implemented will depend on the given application. For example, for RF (radio frequency) applications, RFIC circuitry and electronic components are formed in the active silicon layers 113 and 123, including, for example, receivers, transmitters or transceiver circuits, and other active or passive circuit elements that are commonly used to implement RFIC chips).

Dang appears to not specify all the details regarding the RF chip, such as “a first pitch, and the RF chip is further communicatively coupled with the waveguide by second interconnects with a second pitch that is greater than the first pitch; wherein the RF chip is to receive data from the die via the first interconnects, and the RF chip is to facilitate conveyance of the data to the waveguide as an electromagnetic signal with a frequency greater than 20 gigahertz (GHz)”.
However, col. 5, ln 46-57 of Barth et al., disclose the smallest pitch (distance between individual vias) of the vias is controlled by the minimum allowed spacing defined for the particular technology. Further, the pitch of the interconnect RF barrier 123 has a further constraint for effective shielding. Good shielding of electromagnetic waves is possible if the minimum distance between vias is smaller than the wavelength of the RF frequency being shielded. In one embodiment, via pitch is about 100 .mu.m or less to shield RF frequencies up to 1000 GHz, while a pitch of about 10 mm or less is selected to shield RF frequencies up to 10 GHz. 
To provide a conveyance device and a packaging device of which the durability, stability and maintainability can be increased by driving a pusher without using a belt or a chain. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the structure of Dang et al., with the pitch of the interconnect RF barrier as taught by Barth et al., For example, it will be readily understood by those skilled in the art that many of the features, functions, processes, and materials described herein may be varied while remaining within the scope of the present invention (see col. 9, ln 5-9 of Barth). 

Claim 2. Dang discloses the microelectronic package of claim 1, wherein the RF chip is directly physically coupled with the waveguide by the second interconnects This limitation would read through fig. 1A, items 120 and 136.

Claim 3. Dang discloses the microelectronic package of claim 1, wherein the RF chip is to receive the data from the die as a baseband signal. This limitation would read through [0034] wherein is disclosed that the conductive through vias 138 form part of the electrical wiring and interconnects that are utilized for supplying/distributing DC power to the IC chips 110 and 120 from power supply lines on the application board 140, and for routing low frequency base band and control signals, for example, between the application board 140 and the IC chips 110 and 120.

Claim 5. Dang discloses the microelectronic package of claim 1, wherein the RF chip is positioned at least partially between the waveguide and the die. This limitation would read through the structure of fig. 1a.

Claim 6. Dang discloses the microelectronic package of claim 1, wherein the waveguide is positioned at least partially within the package substrate. This limitation would read through the structure of fig. 1a. 

Claim 10. Dang discloses the microelectronic package of claim 8, wherein the RF chip is physically and communicatively coupled with the waveguide by third interconnects (such as item 150, fig. 1a).  

Dang appears to not specify all the details regarding the RF chip, such as “wherein the third interconnects have the first pitch, and wherein the RF chip is to facilitate conveyance of the electromagnetic signal to the waveguide via the third interconnects”. However, col. 5, ln 46-57 of Barth et al., disclose the smallest pitch (distance between individual vias) of the vias is controlled by the minimum allowed spacing defined for the particular technology. Further, the pitch of the interconnect RF barrier 123 has a further constraint for effective shielding. Good shielding of electromagnetic waves is possible if the minimum distance between vias is smaller than the wavelength of the RF frequency being shielded. In one embodiment, via pitch is about 100 .mu.m or less to shield RF frequencies up to 1000 GHz, while a pitch of about 10 mm or less is selected to shield RF frequencies up to 10 GHz.
To provide a conveyance device and a packaging device of which the durability, stability and maintainability can be increased by driving a pusher without using a belt or a chain. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the structure of Dang et al., with the pitch of the interconnect RF barrier as taught by Barth et al., For example, it will be readily understood by those skilled in the art that many of the features, functions, processes, and materials described herein may be varied while remaining within the scope of the present invention (see col. 9, ln 5-9 of Barth). 

Claim 12. Dang discloses the microelectronic package of claim 8, Dang does specify wherein the first interconnects include one or more pillars positioned between the package substrate and the die.
However, item 150 in the structure of fig. 1a would serve as a pillar for electrical connection between the package substrate and chip. 

7.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dang et al., US 2016/0276729 A1, and in view of Barth et al., 8063469, and further in view of Sovero et al., 10,651,559.

Claim 13. Dang discloses the microelectronic package of claim 8, above. 
Dang appears to not specify all the details regarding the RF chip, such as “wherein the RF chip is adjacent to, but not directly physically coupled with, the waveguide, and wherein the RF chip is to facilitate conveyance of the electromagnetic signal to the waveguide via a capacitive or electromagnetic communication. 
Col 2, ln 7-14 of Sovero, in the same field of endeavor, discloses a device for directing extremely high frequency (EHF) EM radiation may include a dielectric substrate having a major face configured to support an EM transducer in a transducer position and an electromagnetic-energy directing assembly. The directing assembly may be supported by the dielectric substrate relative to the transducer position and configured to direct EM energy along a line extending away from the transducer position and transverse to a plane of the major face of the dielectric substrate. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the structure of Dang and Barth et al., with the teaching of Sovero for wireless communication to provide better signal communications between components on a device or may provide better communication between devices.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899